In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00212-CR




            IN RE DEDRICK MATTHEWS




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                      MEMORANDUM OPINION
       Dedrick Matthews has filed a petition for writ of mandamus asking this Court to order the

114th Judicial District Court of Smith County to grant relief as requested in Matthews’ “Pro Se

Motion To Correct Illegal Sentence.”

       Section 22.221 of the Texas Government Code provides, “Each court of appeals for a court

of appeals district may issue all writs of mandamus, agreeable to the principles of law regulating

those writs, against: (1) a judge of a district, statutory county, statutory probate county, or county

court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b)(1) (Supp.). The 114th

Judicial District Court of Smith County is not located within our district. TEX. GOV’T CODE ANN.

§ 22.201(g) (Supp.). It is located within the district of the Tyler Court of Appeals. TEX. GOV’T

CODE ANN. § 22.201(m) (Supp.). Although Matthews’ underlying criminal appeal was transferred

to this Court pursuant to the Texas Supreme Court’s docket equalization order, such transfer does

not confer jurisdiction on this Court in a separate original proceeding. See In re Davis, 87 S.W.3d
794, 795 (Tex. App.—Texarkana 2002, orig. proceeding).

       We, therefore, dismiss the petition for writ of mandamus for want of jurisdiction.




                                               Ralph K. Burgess
                                               Justice

Date Submitted:        October 24, 2019
Date Decided:          October 25, 2019

Do Not Publish



                                                  2